          Case 2:20-cv-01385-DMD Document 21 Filed 03/26/21 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


    DEKOTA DEONTRE MOSELY                                                         CIVIL ACTION

    VERSUS                                                                     NO. 20-1385-DMD

    STEPHEN BERGERON, ET AL.



                                     ORDER AND REASONS

         Dekota Deontre Mosely, a state pretrial detainee, filed this federal civil action pursuant to

42 U.S.C. § 1983. He sued Stephen Bergeron, Brody Fanguy, Dontrell Steel, and Jerry Larpenter,

claiming that they failed to adequately protect him from exposure to COVID-19. In his complaint,

plaintiff stated his claim as follows:

                 During the Covid 19 Pandemic masks for workers were made mandatory.
         For the first 5 days of the mandate trustees making food trays wore masks. After
         day 5 trustees were not wearing masks. Trustees come in contact with all officers
         who go home every day and in contact the virus. When this was brought to officers
         attention verbally and through grievance process this was ignored and not
         corrected. Therefore on numerous occasions every day during this pandemic
         trustees could have contracted the virus to us by handling the food and officers
         forced us to either accept the food trays or not eat endangering inmate populations
         health safety and lives.1

         The defendants have filed a motion for summary judgment pursuant to Federal Rule of

Civil Procedure 56. 2 Plaintiff was ordered to file a response to that motion on or before March 17,

2021; 3 however, no response was filed. The parties have consented to the jurisdiction of the

undersigned United States Magistrate Judge pursuant to 28 U.S.C. § 636(c).4

1
  Rec. Doc. 4-1, p. 5.
2
  Rec. Doc. 19.
3
  Rec. Doc. 20.
4
  Rec. Doc. 18.
        Case 2:20-cv-01385-DMD Document 21 Filed 03/26/21 Page 2 of 12




       In their motion, the defendants argue that they are entitled to summary judgment based on

qualified immunity. “Qualified immunity shields government officials from civil liability in their

individual capacity so long as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known. It protects all but the plainly

incompetent or those who knowingly violate the law.” Cunningham v. Castloo, 983 F.3d 185,

190-91 (5th Cir. 2020) (citations and quotation marks omitted). Regarding an assertion of

qualified immunity on summary judgment, the United States Fifth Circuit Court of Appeals

recently explained:

               Qualified immunity changes the nature of the summary-judgment burden,
       how and when the burden shifts, and what it takes to satisfy the burden.
               A plaintiff suing for a constitutional violation has the ultimate burden to
       show that the defendant violated a constitutional right – that is, the plaintiff must
       make this showing whether or not qualified immunity is involved. But when
       qualified immunity is involved, at least in this circuit, a plaintiff has the additional
       burden to show that the violated right was “clearly established” at the time of the
       alleged violation.
               This expanded substantive burden isn’t the only special feature of qualified
       immunity. Burden shifting changes, too. Under the ordinary summary-judgment
       standard, the party who moves for summary judgment bears the initial burden to
       show that there is no genuine dispute as to any material fact and the movant is
       entitled to judgment as a matter of law. The movant satisfies this burden by
       showing that a reasonable jury could not find for the nonmovant, based on the
       burdens that would apply at trial. For a defendant, this means showing that the
       record cannot support a win for the plaintiff – either because the plaintiff has a
       failure of proof on an essential element of its claim or because the defendant has
       insurmountable proof on its affirmative defense to that claim. The defendant can
       show this by introducing undisputed evidence or by pointing out an absence of
       evidence to support the plaintiff’s case. If the defendant succeeds on that showing,
       the burden shifts to the plaintiff to demonstrate that there is a genuine issue of
       material fact and that the evidence favoring the plaintiff permits a jury verdict in
       the plaintiff’s favor.
               But that changes with qualified immunity. When a public official makes a
       good-faith assertion of qualified immunity, that alters the usual summary-judgment
       burden of proof, shifting it to the plaintiff to show that the defense is not available.
       In other words, to shift the burden to the plaintiff, the public official need not show



                                                  2
         Case 2:20-cv-01385-DMD Document 21 Filed 03/26/21 Page 3 of 12




       (as other summary-judgment movants must) an absence of genuine disputes of
       material fact and entitlement to judgment as a matter of law.
               Once the burden is on the plaintiff, things briefly sound familiar again: The
       plaintiff must show that there is a genuine dispute of material fact and that a jury
       could return a verdict entitling the plaintiff to relief for a constitutional injury. That
       would be the same if the plaintiff did not face qualified immunity. But, to overcome
       qualified immunity, the plaintiff’s version of those disputed facts must also
       constitute a violation of clearly established law. This requires the plaintiff to
       identify a case – usually, a body of relevant case law – in which an officer acting
       under similar circumstances was held to have violated the Constitution. While there
       need not be a case directly on point, the unlawfulness of the challenged conduct
       must be beyond debate. This leaves the rare possibility that, in an obvious case,
       analogous case law is not needed because the unlawfulness of the challenged
       conduct is sufficiently clear even though existing precedent does not address similar
       circumstances.
               Moving from the bar to the bench, qualified immunity similarly changes the
       court’s normal task on summary judgment. A court decides whether summary
       judgment is appropriate by viewing the facts in the light most favorable to the
       nonmoving party and drawing all reasonable inferences in its favor (so far normal),
       then determining whether the plaintiff can prove a constitutional violation (still
       normal) that was clearly established (not normal).

State ex rel. Estate of Joseph v. Bartlett, 981 F.3d 319, 329-30 (5th Cir. 2020) (footnotes, quotation

marks, brackets, and ellipsis omitted).

       In the instant case, the constitutional provision implicated by plaintiff’s claim is the

Fourteenth Amendment. Pursuant to that amendment, penal officials have a duty to provide a

pretrial detainee in their custody “with basic human needs, including … protection from harm,

during [his] confinement.” Hare v. City of Corinth, 74 F.3d 633, 650 (5th Cir. 1996). “To establish

a failure-to-protect claim under § 1983, [an inmate] must show that he was incarcerated under

conditions posing a substantial risk of serious harm and that prison officials were deliberately

indifferent to his need for protection.” Neals v. Norwood, 59 F.3d 530, 533 (5th Cir. 1995).

       As to the first prong of that analysis, “[t]here is no doubt that infectious diseases generally

and COVID-19 specifically can pose a risk of serious or fatal harm to prison inmates.” Valentine



                                                   3
          Case 2:20-cv-01385-DMD Document 21 Filed 03/26/21 Page 4 of 12




v. Collier, 956 F.3d 797, 801 (5th Cir. 2020). However, that, in and of itself, does not suffice.

Rather, not only must the harm in question be serious, but also the risk of that harm must be

substantial. Here, even if the jail trustees failed to wear face masks when preparing food trays as

alleged, it is unclear whether that failure placed plaintiff at substantial risk of contracting COVID.

On the contrary, the guidance from the Centers for Disease Control (“CDC”) and other experts

suggests that the risk of contracting COVID through food service is actually quite low.5

        Moreover, in any event, the second prong of the analysis requires that the defendants acted

with deliberate indifference. In the instant case, the Court finds plaintiff has pointed to no evidence

of deliberate indifference on the part of the named defendants.

        “Deliberate indifference is an extremely high standard to meet.” Domino v. Texas

Department of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001). “Actions and decisions by

officials that are merely inept, erroneous, ineffective, or negligent do not amount to deliberate




5
  “Currently, there is no evidence that the virus that causes COVID-19 spreads to people through food.” See
https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/food-and-COVID-19.html (updated Dec. 31, 2020).
“Coronaviruses, like the one that causes COVID-19, are thought to spread mostly person-to-person through respiratory
droplets when someone coughs, sneezes, or talks. It is possible that a person can get COVID-19 by touching a surface
or object, including food or food packaging, that has the virus on it and then touching their own mouth, nose, or
possibly their eyes. However, this is not thought to be the main way the virus spreads.” Id. The CDC states:

                 The risk of getting COVID-19 from food you cook yourself or from handling and
        consuming food from restaurants and takeout or drive-thru meals is thought to be very low.
        Currently, there is no evidence that food is associated with spreading the virus that causes COVID-
        19.
                 The risk of infection by the virus from food products, food packaging, or bags is thought
        to be very low. Currently, no cases of COVID-19 have been identified where infection was thought
        to have occurred by touching food, food packaging, or shopping bags.
                 Although some people who work in food production and processing facilities have gotten
        COVID-19, there is no evidence of the virus spreading to consumers through the food or packaging
        that workers in these facilities may have handled.

Id. Other experts agree. See, e.g., https://www.mayoclinic.org/diseases-conditions/coronavirus/expert-answers/can-
coronavirus-spread-food-water/faq-20485479 (updated Oct. 13, 2020) (“There’s no evidence of anyone contracting
the virus that causes COVID-19 after touching food containers and food packaging.”).


                                                         4
        Case 2:20-cv-01385-DMD Document 21 Filed 03/26/21 Page 5 of 12




indifference. To reach the level of deliberate indifference, official conduct must be ‘wanton,’

which is defined to mean ‘reckless.’” Alderson v. Concordia Parish Correctional Facility, 848

F.3d 415, 420 (5th Cir. 2017) (citation and quotation marks omitted).

       Indeed, “[i]n order to act with deliberate indifference, the official must both be aware of

facts from which the inference could be drawn that a substantial risk of serious harm exists, and

he must also draw the inference.” Neals, 59 F.3d at 533 (internal quotation marks omitted).

Accordingly, “[a]ctual knowledge and appreciation of the risk are required.” Smith v. Jaramillo,

394 F. App’x 183, 185 (5th Cir. 2010) (emphasis added). Further, “[d]eliberate indifference must

be viewed from [the defendant’s] perspective at the time in question, not with hindsight’s perfect

vision.” Jackson v. Everett, 140 F.3d 1149, 1152 (8th Cir. 1998); accord Dangerfield v. Dyson,

Civ. Action No. 05-0650, 2008 WL 718114, at *3 (E.D. La. Mar. 14, 2008). Lastly, “prison

officials who actually knew of a substantial risk to inmate health or safety may be found free from

liability if they responded reasonably to the risk, even if the harm ultimately was not averted.”

Farmer v. Brennan, 511 U.S. 825, 844 (1994).

       Here, the undisputed evidence shows that substantial efforts have been taken at the

Terrebonne Parish Criminal Justice Complex to protect the facility’s inmates from COVID-19.

For example, in an affidavit submitted in support of the instant motion, defendant Stephen

Bergeron states:

               I am employed by the Terrebonne Parish Sheriff’s Office as the Chief of
       Corrections for the Terrebonne Parish Sheriff’s Office which includes overall
       responsibilities for the Terrebonne Parish Criminal Justice Complex. I hold the
       rank of Major and, again, I was at all relevant times herein in charge of the facility
       to ensure that all policies and procedures for the operation of the facility were
       followed, that the safety and security for employees as well as inmates were
       provided for, and that inmates receive all constitutional guarantees that they are
       entitled to within the law.


                                                 5
            Case 2:20-cv-01385-DMD Document 21 Filed 03/26/21 Page 6 of 12




                    Beginning in March 2020 our facility began receiving information about the
           COVID-19 pandemic from the Center of [sic] Disease Control (CDC) as to how to
           address health problems related to same. Thereafter, in March of 2020 we
           continued to receive information from the CDC and reached out to the Louisiana
           Department of Corrections (DOC) for further guidance in dealing with this issue.
                    We encouraged the frequent washing of hands and increased the areas of
           cleaning within the facility for employees, visitors, and inmates. The temperature
           of all incoming inmates was taken. During that month visitation for all public visits
           for inmates ceased with only attorney/inmate visits allowed.
                    In April 2020 all staff and trustees working within the facility were required
           to wear masks and that policy continues to date. Beginning in April of 2020 and
           continuing to date, decontamination spraying of the entire facility began.
                    In May 2020 zoom meetings with CDC and DOC, and the Louisiana
           Department of Health and Hospitals were held to gain additional information and
           recommendations to help combat the COVID-19 pandemic. In May of 2020 we
           began a system of trying to quarantine those inmates who had COVID-19 away
           from other inmates who did not, to the best of our ability, space limitations, and of
           course maintaining the proper classification level of inmates in the facility for the
           protection of all inmates.
                    Again, in June of 2020 the spraying/disinfecting of the facility continued.
           The temperature of all employees at the TPCJC were taken twice a day and all
           incoming inmates were checked for COVID-19 symptoms including the taking of
           their temperatures.
                    In July 2020 the facility protocols for cleaning/disinfecting continued as
           well as all other protocols that had been in place. Also, all incoming inmates were
           quarantined for 14 days before placed in general population.
                    To-date all COVID-19 protocols continue and are updated by
           recommendations from the CDC, DOC, Louisiana Department of Health and
           Hospitals, as well as the Sheriff’s Association, and other sources. Our protection
           of the staff of the TPCJC as well as the inmates housed in same, continue to be a
           top priority as the health response to COVID-19 improves.
                    As to plaintiff Mosley’s [sic] complaint in his petition filed in May of 2020,
           there existed at the time of his complaint a mask mandate and same continues to
           date for all staff in the TPCJC, inmate workers, and visiting attorneys. If an inmate
           worker/trustee lets his mask slip down he would be told to pull same back up. It is
           conceded such an incident could have occurred, but such an incident would be
           isolated and the mask mandate enforced.
                    Also, all grievances filed by Plaintiff Mosely were timely answered about
           the alleged incident herein, and staff and workers were reminded to wear their
           masks when performing their daily duties within the facility.6



6
    Rec. Doc. 19-3.


                                                     6
           Case 2:20-cv-01385-DMD Document 21 Filed 03/26/21 Page 7 of 12




          A similar affidavit was provided by the TPCJC Medical Administrator, Richard Neal, who

states:

                   I am employed by the Terrebonne Parish Consolidated Government as the
          Medical Administrator for the Terrebonne Parish Criminal Justice Complex which
          includes overall responsibilities for the health care of all inmates housed in said
          facility. I am tasked with the responsibility to help develop, recommend and
          implement Health Care Policies and Procedures for the facility to ensure that the
          health and safety of all inmates are provided for, and that inmates receive all
          constitutional guarantees that they are entitled to within the law as same relates to
          their health and safety.
                   Beginning in March 2020 Major Stephen Bergeron and I began receiving
          information about the COVID-19 pandemic from the Center of [sic] Disease
          Control (CDC) as to how to address health problems related to same and
          specifically care for inmates housed in a prison setting. Thereafter, in March of
          2020 we continued to receive information from the CDC and we reached out to the
          Louisiana Department of Corrections (DOC) for further guidance in dealing with
          this health issue.
                   Major Bergeron and I encouraged the frequent washing of hands and
          increased the areas of cleaning within the facility for all employees of the facility,
          visitors, and inmates. The temperature of all incoming inmates was taken by my
          staff as part of the Booking process. During that month it was also recommended
          that visitation for all public/family visits for inmates be ceased with only
          attorney/inmate visits allowed.
                   In April 2020 Major Stephen Bergeron and myself recommended that all
          staff and trustees working with [sic] within the facility be required to wear masks
          and that policy continues to date. Beginning in April of 2020 and continuing to
          date, Parish Government began decontamination spraying of the entire facility.
          Such decontamination spraying continues to date.
                   In May 2020 zoom meetings with CDC and DOC, and the Louisiana
          Department of Health and Hospitals was held to gain additional information and
          recommendations to help combat the COVID-19 pandemic. Such meetings were
          attended by both medical and corrections staff. In May of 2020 I recommended
          and Major Bergeron agreed to follow, a system of trying to quarantine those
          inmates who had COVID-19 away from other inmates who did not, to the best of
          our ability, space limitations, and of course working with the corrections staff to
          maintain the proper classification level of inmates in the facility for the protection
          of all inmates.
                   Again, in June 2020 the spraying/disinfecting of the facility continued. The
          temperature of all employees at the facility were taken twice a day and all incoming
          inmates were checked for COVID-19 symptoms including the taking of their
          temperatures.



                                                    7
             Case 2:20-cv-01385-DMD Document 21 Filed 03/26/21 Page 8 of 12




                    In July 2020 the facility developed protocols for all incoming inmates to be
           quarantined for 14 days before placed in general population.
                    To date all COVID-19 protocols continue and are updated by
           recommendations from the CDC, DOC, Louisiana Department of Health and
           Hospitals, as well as the Sheriff’s Association, and other sources. Our protection
           of the staff of the facility as well as the inmates housed in same, continue to be a
           top priority as the health response to COVID-19 improves.
                    As to plaintiff Mosley’s [sic] complaint in his petition filed in May of 2020,
           there existed at the time of his complaint a mask mandate, and same continues to
           date for all staff in the facility, inmate workers, and visiting attorneys. To my
           knowledge both my medical staff as well as the corrections staff, adhere to such a
           mandate. If an inmate worker/trustee lets his mask slip down, he would, for
           example, be immediately told to pull same back up. It is conceded such incidents
           could have occurred, but such an incident would be isolated, and the mask mandate
           is strictly enforced for all staff and workers in the facility. 7

           The defendants have therefore presented evidence that jail policy actually required inmate

workers (also known as “trustees”) to wear masks, and, in fact, plaintiff conceded as much in his

complaint. He simply alleges that the policy, although in existence, was not adequately enforced.

But his allegations fall short.

           As noted, plaintiff alleges in his complaint that despite the fact that the trustees’

noncompliance with the mask policy was brought to the attention of “officers” “verbally and

through [the] grievance process,” the situation was “ignored and not corrected.” 8 However,

importantly, plaintiff does not identify the officers allegedly made aware of the noncompliance,

much less expressly state that it was any of the four defendants named in this lawsuit.

           In fact, the names of three of the defendants – Brody Fanguy, Dontrell Steel, and Jerry

Larpenter – appear nowhere in plaintiff’s complaint other than in his listing of the defendants. At

no point does plaintiff allege that Fanguy, Steel, and Larpenter were personally aware of the



7
    Rec. Doc. 19-4.
8
    Rec. Doc. 4-1, p. 5.


                                                     8
             Case 2:20-cv-01385-DMD Document 21 Filed 03/26/21 Page 9 of 12




purported noncompliance by the trustees.          That omission is crucial because “[p]ersonal

involvement is an essential element of a civil rights cause of action.” Thompson v. Steele, 709

F.2d 381, 382 (5th Cir. 1983). Merely listing a defendant in a complaint without making the factual

allegations necessary to connect that defendant to a claim simply does not suffice. See Tuley v.

Heyd, 482 F.2d 590, 594 (5th Cir. 1973) (noting that the mere inclusion of names and notations of

office in the caption does not suffice to state a claim); Jones v. Ledet, Civ. Action No. 19-10969,

2019 WL 6040091, at *3 (E.D. La. Oct. 22, 2019) (“Where … a plaintiff has merely listed

individuals as defendants in the complaint but made no factual allegations against them, no

cognizable individual-capacity claim has been stated against those defendants.”), adopted, 2019

WL 6036706 (E.D. La. Nov. 14, 2019). For that reason alone, plaintiff’s claims against Fanguy,

Steel, and Larpenter fail.

            The claim against defendant Stephen Bergeron, however, requires closer scrutiny.

Although plaintiff makes no express factual allegation against Bergeron in the complaint, he does

at least attach to his complaint a copy of one grievance concerning this matter to which Bergeron

responded. In that grievance, plaintiff, without elaboration, stated: “TRUSTEE PUT MY LIFE

AT RISK BY NOT WEARING HIS PROTECTIVE MASK AND OFFICER DID NOT MAKE

HIM … THIS VIRUS IS VERY CONTAGIOUS AND LIFE THREATENING AND THIS

SHOWS LACK OF CARE FOR INMATE SAFETY.” 9 That grievance was denied by “Lt. T.

Schwausch,” who is not a defendant herein. However, when plaintiff appealed, it was Bergeron

who then responded and denied relief. 10



9
    Rec. Doc. 4-1, p. 7 (ellipsis in original).
10
    Id.


                                                  9
         Case 2:20-cv-01385-DMD Document 21 Filed 03/26/21 Page 10 of 12




        Of course, the mere fact that Bergeron denied the grievance is not alone a constitutional

violation, because an inmate simply has no constitutional right to an adequate and effective

grievance procedure or to have his complaints investigated and resolved to his satisfaction.

Bonneville v. Basse, 536 F. App’x 502, 503 (5th Cir. 2013); Propes v. Mays, 169 F. App’x 183,

184-85 (5th Cir. 2006); Geiger v. Jowers, 404 F.3d 371, 373-74 (5th Cir. 2005). Nevertheless, that

does not mean the grievance is immaterial.                  On the contrary, a grievance can, in some

circumstances, be used as evidence to support a failure-to-protect claim. Cf. Baker v. Smith, No.

93-4308, 1993 WL 241599 (5th Cir. June 21, 1993) (“If Baker’s grievances gave Warden Waldron

notice that Baker was in danger of attack by other inmates, and Warden Waldron intentionally or

recklessly disregarded these warnings, then Baker may prevail on his claims of deliberate

indifference.”); Roy v. Orleans Parish Sheriff’s Office, Civ. Action No. 15-701, 2015 WL

7750498, at *5 (E.D. La. Oct. 5, 2015) (“If, as a result of the grievance, Gusman was in fact aware

of plaintiff’s circumstances and had actual knowledge that plaintiff was in danger, … then there

may be a basis to hold Gusman liable on a failure-to-protect claim.”), adopted, 2015 WL 7756102

(E.D. La. Dc. 1, 2015). 11

        However, even if plaintiff can be said to have implicitly stated a claim against Bergeron by

attaching that grievance in support of the vague allegation made in the written complaint,

plaintiff’s claim against Bergeron still fails.

        That grievance alleged that a trustee (who was not identified) performed a task of some

kind (which also was not identified) without wearing a mask, and that an officer (who likewise


11
   The Court notes that plaintiff subsequently filed two other grievances concerning this issue; however, those two
grievances were denied by Schwausch and not appealed. Id. at pp. 9-10. There is no evidence that Bergeron or any
of the other defendants herein were aware of those two grievances.


                                                       10
        Case 2:20-cv-01385-DMD Document 21 Filed 03/26/21 Page 11 of 12




was not identified) took no action to force the trustee to wear his mask on that one occasion.

However, without more, Bergeron’s mere awareness of that grievance is insufficient to give rise

to a viable failure-to-protect claim against him, because an inmate generally “cannot establish a

substantial risk of serious harm through a single incident.” Wallace v. Doe, 512 F. App’x 141,

144 (3d Cir. 2013); cf. Anderson v. Wilkinson, 440 F. App’x 379, 382-83 (5th Cir. 2011). Simply

put, the fact that Bergeron was aware of that one discrete incident would not be enough for a trier-

of-fact to find that Bergeron was therefore on notice of a continuing or pervasive problem at the

jail that posed a substantial risk of serious harm to plaintiff.

        Even more critically, plaintiff, who has not opposed the instant motion, has made no effort

whatsoever to overcome Bergeron’s invocation of qualified immunity. For example, plaintiff has

made no attempt to meet his burden “to identify a case … in which an officer acting under similar

circumstances was held to have violated the Constitution.” State ex rel. Estate of Joseph v. Bartlett,

981 F.3d 319, 330 (5th Cir. 2020) (footnote, quotation marks, brackets, and ellipsis omitted).

Therefore, even if he can be said to have adequately alleged the personal involvement of Bergeron

concerning the purported failure to enforce the mask policy, plaintiff clearly has not defeated

Bergeron’s assertion of qualified immunity.

        For all of these reasons,

        IT IS ORDERED that the defendants’ unopposed motion for summary judgment, Rec.

Doc. 19, is GRANTED.

        IT IS FURTHER ORDERED that plaintiff’s claims are DISMISSED WITH

PREJUDICE.




                                                  11
      Case 2:20-cv-01385-DMD Document 21 Filed 03/26/21 Page 12 of 12




      IT IS FURTHER ORDERED that the final pretrial conference and the trial scheduled in

this case are hereby CANCELED.

      New Orleans, Louisiana, this _______
                                    26th day of March, 2021.




                                        __________________________________________
                                        DANA M. DOUGLAS
                                        UNITED STATES MAGISTRATE JUDGE




                                          12
